Exhibit 10.8

 

Execution Version

 

SECOND AMENDMENT TO SECOND LIEN TERM LOAN AGREEMENT

 

This SECOND AMENDMENT TO SECOND LIEN TERM LOAN AGREEMENT (this “Amendment”),
dated as of May 2, 2012, is by and among EUREKA HUNTER PIPELINE, LLC, a Delaware
limited liability company (the “Borrower”), PENNANTPARK INVESTMENT CORPORATION,
a Maryland corporation (“PennantPark”) and the other financial institutions
party hereto (together with PennantPark, the “Lenders”).

 

WHEREAS, the Borrower and the Lenders are parties to that certain Second Lien
Term Loan Agreement, dated as of August 16, 2011 (as amended by that certain
First Amendment to Second Lien Term Loan Agreement dated as of September 20,
2011 and as may be further amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders and U.S. Bank National Association, as collateral agent
(the “Collateral Agent”);

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as described herein; and

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders are willing to make certain amendments to the Credit Agreement in
accordance with Section 10.2 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Defined Terms.

 

(a)                           Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Credit
Agreement.  The principles of interpretation set forth in Section 1.4 of the
Credit Agreement shall apply to the provisions of this Amendment.

 

(b)                           Each reference to “hereof’, “hereunder”, “herein”
and “hereby” and each other similar reference contained in the Credit Agreement,
each reference to “this Agreement” or “the Credit Agreement” and each other
similar reference contained in the Agreement or any other Loan Document shall on
and after the Second Amendment Effective Date refer to the Credit Agreement as
amended by this Amendment.  Any notices, requests, certificates and other
instruments executed and delivered on or after the Second Amendment Effective
Date may refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall mean the Credit Agreement
as amended by this Amendment unless the context otherwise requires.

 

2.                                      Amendments to Credit Agreement.  In
reliance on the representations and warranties set forth in Section 3 below and
subject to the satisfaction of the conditions set forth in Section 4 below, the
parties hereby agree to the following amendment.

 

1

--------------------------------------------------------------------------------


 

(a)                           Section 1.1 of the Credit Agreement is hereby
amended by inserting the following defined term in proper alphabetical sequence:

 

“TransTex” means TransTex Gas Services, LLC, a Delaware limited liability
company.

 

(b)                           Section 1.1 is further amended by adding the
following sentence at the end of the definition of Consolidated EBITDA:

 

“Notwithstanding anything to the contrary herein or in any other Loan Document,
in the event that TransTex shall be and become a Subsidiary of the Borrower
pursuant to documentation reasonably acceptable to the Lenders, for purposes of
determining compliance with the financial covenants set forth in Section 6.1(b),
6.1(c) and 6.1(d) for the fiscal quarter ending June 30, 2012, TransTex shall be
deemed to have become a Subsidiary on and as of April 1, 2012; provided that for
purposes of determining the Conversion Date, Consolidated EBITDA shall not
include any Consolidated EBITDA from TransTex.”

 

3.                                      Representations and Warranties.  The
Borrower represents and warrants as of the Second Amendment Effective Date to
each Lender that:

 

(a)                           The Borrower (i) has the power and authority, and
the legal right, to make, deliver and perform this Amendment and (ii) has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment;

 

(b)                           No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required to be obtained by the Borrower in connection with the
execution, delivery, performance, validity or enforceability of this Amendment;

 

(c)                            This Amendment (i) has been duly executed and
delivered on behalf of the Borrower and (ii) constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(d)                           The execution, delivery and performance of this
Amendment, the borrowings under the Credit Agreement in connection herewith, and
the use of the proceeds thereof will not result in a violation of any
Requirement of Law or any Contractual Obligation of the Borrower, and will not
result in, or require, the creation or imposition of any Lien on any of its
Properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Collateral
Documents);

 

(e)                            After giving effect to the amendments set forth
herein, the representations and warranties made by any Loan Party in or pursuant
to the Loan Documents are true and accurate in all material respects as of the
date hereof (other than those representations and

 

2

--------------------------------------------------------------------------------


 

warranties that are expressly qualified by a Material Adverse Effect or other
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects, and those representations and warranties
that are made as of a specific date, in which case such representations and
warranties shall be true and correct in all material respects as of such date)
with the same force and effect as if such had been made on and as of the date
hereof; and

 

(f)                             no Default or Event of Default has occurred and
is continuing.

 

4.                                      Conditions Precedent.  The effectiveness
of this Amendment is subject to (a) the Lenders having executed and delivered
this Amendment, (b) the Lenders having received this Amendment duly executed and
delivered by a Responsible Officer of the Borrower and (c) the First Lien
Indebtedness Documents have been amended in a manner reasonably satisfactory to
PennantPark (the date of satisfaction of the foregoing, the “Second Amendment
Effective Date”).

 

5.                                      Loan Documents. 

 

(a)  This Amendment shall constitute a Loan Document, as such term is defined in
the Credit Agreement.  This Amendment is not intended to nor shall it be
construed to create a novation or accord and satisfaction with respect to any of
the Obligations.

 

6.                                      Severability.  Any provision of this
Amendment that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.                                      Integration.  This Amendment and the
other Loan Documents represent the entire agreement of the Loan Parties and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

8.                                      GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

9.                                      Survival.  The representations and
warranties contained in Section 3 of this Amendment shall survive the execution
and delivery of this Amendment and the Second Amendment Effective Date.

 

10.                               Ratification; No Other Amendments; No Waiver.
Except as expressly modified hereby, the Credit Agreement and each other Loan
Document are each hereby ratified and confirmed by the parties hereto and remain
in full force and effect in accordance with the respective terms thereof.  Other
than as otherwise expressly provided herein, this Amendment shall not be deemed
to operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any Lender, the Collateral Agent or any other Indemnitee
under the Agreement or any of the other Loan Documents, nor shall the entering
into of this Amendment

 

3

--------------------------------------------------------------------------------


 

preclude any such Person from refusing to enter into any further amendments with
respect to the Agreement or any of the other Loan Documents.  Other than as to
otherwise expressly provided herein, this Amendment shall not constitute a
waiver of compliance with any covenant or other provision in the Agreement or
any other Loan Document or of the occurrence or continuance of any present or
future Default or Event of Default.

 

11.                               Headings.  The section headings contained in
this Amendment are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Amendment.

 

12.                               Amendments.  This Amendment may not be amended
or modified except in the manner specified for an amendment of or modification
to the Credit Agreement in Section 10.2 of the Credit Agreement.

 

[Signature Pages to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

EUREKA HUNTER PIPELINE, LLC

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Name:

Ronald D. Ormand

 

 

Title:

Executive Vice President

 

[Signature Page to Second Amendment to Second Lien Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PENNANTPARK INVESTMENT CORPORATION
as a Lender

 

 

 

 

 

By:

/s/ Arthur Penn

 

 

Name:

Arthur Penn

 

 

Title:

CEO

 

 

 

PENNANTPARK SBIC LP
as a Lender

 

 

 

 

 

By:

/s/ Arthur Penn

 

 

Name:

Arthur Penn

 

 

Title:

Manager of PennantPark SBIC, GP, LLC

 

 

General Partner of PennantPark SBIC LP

 

[Signature Page to Second Amendment to Second Lien Term Loan Agreement]

 

--------------------------------------------------------------------------------